Name: COUNCIL REGULATION (EC) No 109/95 of 23 January 1995 amending Regulation (EC) No 2472/94, suspending certain elements of the embargo on the Federal Republic of Yugoslavia (Serbia and Montenegro)
 Type: Regulation
 Subject Matter: organisation of transport;  international affairs;  political geography;  international trade
 Date Published: nan

 27. 1 . 95 Official Journal of the European Communities No L 20/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 109/95 of 23 January 1995 amending Regulation (EC) No 2472/94, suspending certain elements of the embargo on the Federal Republic of Yugoslavia (Serbia and Montenegro) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 228a thereof, Having regard to Council Decision 95/11/CFSP of 23 January 1995 concerning the common position defined on the basis of Article J.2 of the Treaty on European Union and regarding the extension of the suspension of certain restrictions on trade with the Federal Republic of Yugoslavia (Serbia and Montenegro ) ( J ), as decided upon by the United Nations Security Council in its Resolution 970 ( 1995 ), Having regard to the proposal from the Commission, Whereas the United Nations Security Council has decided that the restrictions and other measures referred to in paragraph 1 of its Resolution 943 ( 1994 ) will be suspended for a period of 100 days ; Whereas , under these conditions, the Community has to adapt its existing legislation accordingly, and in particular Regulation (EC) No 2472/94 (2 ), HAS ADOPTED THIS REGULATION: Article 1 The second sentence of Article 7 of Regulation (EC ) No 2472/94 shall be replaced by the following: 'This Regulation shall have effect until 22 April 1995 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 13 January 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 23 January 1995 . For the Council The President A. JUPPÃ  (') See page 2 of this Official Journal . ( 2 ) OJ No L 266, 15 . 10 . 1994, p 8 .